Citation Nr: 1726896	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-31 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition, to include anxiety.

2.  Entitlement to service connection for nervous tremors or seizures.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board previously remanded these issues in July 2016 for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary. 

At his October 2016 VA mental health examination, the Veteran reported receiving Social Security disability benefits due, in part, to the issues on appeal.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Further, if SSA records are recovered and are relevant to the issues on appeal, then an additional review by the VA examiner who reviewed the file on February 17, 2017, if available, or another qualified examiner to determine if the additional SSA evidence changes any previous VA opinions.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that SSA furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. If SSA records are recovered and are relevant to the issues on appeal, then request an additional review by the VA examiner who reviewed the file on February 17, 2017, if available, or another qualified examiner. 

The examiner is to review the entire claims file and assume the Veteran's lay statements and buddy statements to be true for the purposes of this opinion. 

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability or nervous tremor disability had its onset during, or is otherwise related to, the Veteran's service.

If the examiner determines that the Veteran's current disabilities had their onset during or within one year of active duty service, the examiner is then asked to determine, if possible, the nature (affected nerve groups), frequency, and severity of the Veteran's symptoms during or within the first year after discharge from active service.  

3. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

